Exhibit 10.1

 

October 1, 2006

 

Taher Elgamal

 

Dear Taher,

 

I am pleased to confirm the offer extended to you to join Tumbleweed
Communications Corp. as its Chief Technology Officer, reporting to me. You will
be responsible for product strategy, product vision, and product development
including engineering, as well as the company’s information technology function.

 

Salary and Bonus. Your starting salary will be $12,500.00 per semi-monthly pay
period, which is equivalent to $300,000.00 on an annualized basis. In addition,
you will be eligible for a quarterly performance bonus with an annual target
amount of $150,000.00. The bonus amount to be paid will be determined after a
performance review that will occur within thirty days after each quarter and
will be based upon the achievement of mutually agreed upon objectives. These
objectives will be established within thirty days of your start date, and
generally will be weighted so that fifty percent of the target amount is based
on Tumbleweed’s financial performance and fifty percent is based on the
achievement of specific objectives related to your area of responsibility. All
salary and bonus payments are subject to normal withholdings.

 

Stock Options. As part of your compensation package, subject to the approval of
the Board of Directors, you will be granted stock options to purchase 750,000
shares of Tumbleweed common stock. The stock options are subject to a vesting
schedule whereby one forty-eighth of the options vest each month, for a total
vesting period of four years. For avoidance of doubt, all stock options
previously granted to you by Tumbleweed will continue to vest pursuant to the
terms and conditions set forth in the applicable stock option plan and option
agreements.

 

Benefits Package. Beginning on the first of the month following your full time
employment start date, you and your eligible dependents will be able to
participate in a comprehensive benefits program including medical, dental and
vision insurance.

 

Additionally, beginning on the first of the month following your full time
employment start date, you will also be able to participate in other benefit
programs, including Life and AD&D insurance, Short and Long-Term Disability
insurance, and an Employee Assistance Program.

 

You will also be eligible to participate in a 401(k) Plan and Pre-Tax Flexible
Benefits Plan. Furthermore, you will be entitled to twenty (20) days of paid
time off during your first year, accruing at the rate of 13.33 hours per month
from your date of hire, as well other paid holidays. Dates of eligibility for
these programs are set forth in the documents governing such plans.

 

Change of Ownership Control. If a Change of Ownership Control occurs during your
tenure as CTO, followed within six months by either (i) the termination of your
employment by the successor to Tumbleweed for any reason other than Cause or
(ii) Constructive Termination, then immediately prior to such termination or
Constructive Termination, subject to your delivery of a signed release of claims
in a form reasonably satisfactory to such successor and in addition to any other
payments and benefits you may be entitled to under the terms of this letter, the
vesting of one hundred percent of your then-outstanding stock options shall
occur.

 

 


--------------------------------------------------------------------------------

 

 

Termination. If (a) Tumbleweed terminates your employment for any reason other
than Cause, your death, or Disability, or (b) you terminate your employment
following a Constructive Termination, then, subject to your delivery of a signed
release of claims in a form reasonably satisfactory to Tumbleweed, you will be
entitled to (i) continuation for a period of nine months of your base salary,
paid in accordance with Tumbleweed’s regular payroll practices, (ii)
continuation for a period of nine months of the vesting of your then-outstanding
Tumbleweed stock options, and (iii) continuation of your health benefits for
nine months, or, at the option of Tumbleweed, reimbursement of your COBRA
premiums for a period of nine months.

 

In the event of termination for Cause, you will not be entitled to any such
payments, salary, bonus, or benefits.

 

In the event of termination as a result of your death or Disability, subject to
the delivery by you or your estate of a signed release of claims in a form
reasonably satisfactory to Tumbleweed, you will be entitled to continuation for
a period of six months of base salary and, as determined by Tumbleweed, either
(i) continuation for a period of six months of the vesting of your
then-outstanding Tumbleweed stock options or (ii) six months’s acceleration of
the vesting of your then-outstanding Tumbleweed stock options.

 

Certain Definitions. For purposes of this agreement,

 

•              “Cause” means only: the commission of a felony by you intended to
result in your substantial personal enrichment at Tumbleweed’s expense,
conviction of a crime involving moral turpitude, or willful failure to perform
your duties to Tumbleweed, which failure is deliberate, results in injury to
Tumbleweed, and continues for more than 15 days after written notice is given to
you. For purposes of this definition, no act or omission is considered to have
been “willful” unless it was not in good faith and you had knowledge at the time
that the act or omission was not in the best interests of Tumbleweed.

 

•              “Change of Ownership Control” means any sale of all or
substantially all of Tumbleweed’s assets, or any merger, consolidation, or stock
sales that results in the holders of Tumbleweed’s capital stock immediately
prior to such transaction owning less than 50% of the voting power of
Tumbleweed’s capital stock immediately after such transaction.

 

•              “Constructive Termination” means a material diminution of duties,
a change in title or reporting relationship, a change greater than 25 miles in
the location of your designated work place for Tumbleweed, a reduction in base
salary, or the failure of any successor to the assets or business through any
Change of Ownership Control to fully assume all obligations of Tumbleweed under
this agreement.

 

•              “Disability” means an illness, injury or other incapacitating
condition as a result of which you are unable to perform your duties at
Tumbleweed for any six (6) consecutive months. In any such event, Tumbleweed, in
its sole discretion, may terminate your employment by giving you notice of
termination for Disability. You agree to submit to such medical examinations as
may be necessary to determine whether a Disability exists, pursuant to such
reasonable requests made by Tumbleweed from time to time, and any determination
as to the existence of a Disability shall be made by a physician selected by
Tumbleweed.

 

Proprietary Information and Certain Documentation. As a condition of employment,
you will be required to sign a Proprietary Information and Inventions Agreement.
You should also note that,

 


--------------------------------------------------------------------------------

 

in accordance with federal law, you will be required to demonstrate employment
eligibility, which includes verification of your identity and of your
authorization to work in the United States. Tumbleweed requests that you provide
documentation on your first day at work and in any event it must be provided to
Tumbleweed no later than three (3) business days of your date of hire.

 

In addition, because you will be a Section 16 Officer, Tumbleweed requests that,
to the extent necessary, within (1) business day of signing this letter, you (i)
sign Tumbleweed’s standard form power of attorney to facilitate the filing of
Forms 3, 4 and 5 by Tumbleweed on your behalf, and (ii) either provide your
existing SEC Central Index Key (CIK) information or sign a completed Form ID to
obtain a CIK.

 

At-Will Employment. If you choose to accept this offer, please understand your
employment is voluntarily entered into and is for no specific period. As a
result, you are free to resign at any time, for any reason, or for no reason.
Similarly, Tumbleweed is free to conclude its at-will employment relationship
with you at any time, with or without cause.

 

Termination of Consulting Agreement. By accepting and signing below, you and
Tumbleweed acknowledge and agree that the Consulting Agreement between you and
Tumbleweed, dated June 30, 2006, is terminated pursuant to section 2 therein
and, except for section 5 and sections 8 through 11 shall no longer be of any
force and effect.

 

Taher, we hope you agree that you have a great contribution to make to
Tumbleweed, and that you will find working here a rewarding experience. We look
forward to a favorable reply and the opportunity of working with you to create a
successful company.

 

To indicate your acceptance of this offer of employment, please sign and date
this confirmation form and return it to Tumbleweed. This letter, along with the
Tumbleweed Communications Employee Manual and other policy documents applicable
to Tumbleweed employees and the Plan Documents governing the health and welfare
benefit plans, all which you will receive shortly, sets forth the terms of your
employment with Tumbleweed and supersedes any prior representations or
agreements, whether written or oral.

 

Importantly, your employment with Tumbleweed is contingent on a background
check. The terms and conditions in the Employee Manual and the Plan Documents
are subject to change at any time by Tumbleweed, subject to requirements of
federal, state or local law. This letter may only be modified by a written
agreement signed by you and an officer of Tumbleweed.

 

This offer will expire at noon Pacific Daylight Time on October 2, 2006.

 

_______________________

James P. Scullion, CEO

 

Please indicate acceptance of this offer by returning this form with your
signature.

 

I agree to and accept the enclosed offer of employment with Tumbleweed
Communications Corp. I agree that my start date will be October 1, 2006.

 

_______________________

________________________

Taher Elgamal

Date

 

 

 

 

 

 